Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102

3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8-12 and 14-20 are rejected under 35 U.S.C. 102(a1) as being anticipated by Guo et al. (Patent NO. US 6,876,104 B1; hereinafter Guo).
Regarding Claim 1, Guo teaches a device (device 10 in Fig. 1 and Fig. below) for measuring the intensity of a current (See Col. 2, Lines 30-50), suitable for measuring the intensity of a current flowing through a supply capacitor (FET 24 in Fig. 1 and Fig. below is supply capacitor as FET has gate capacitor and it supplies current) of an electronic control unit (FET 24 is controlled by 20 in fig. 1; See Col. 2, Lines 49-52) of a motor vehicle (motor 12 in Fig. 1 and Fig. below; See Col. 1, Lines 30-35), 

    PNG
    media_image1.png
    849
    897
    media_image1.png
    Greyscale


said device comprising characterized  at least one printed circuit (device 10 in Fig. 1 has printed circuit board 27 in Fig. 2 and Fig. below; See Col. 2, Lines 55-65), said printed circuit comprising at least one conductive layer (conductive trace 14 in fig. 2 and Fig. below; See Col. 2, Lines 55-65) and at least one first set of tracks (tracks 28 formed on trace 14 in Fig. 2 and Fig. below) printed on said at least one conductive layer (tracks 28/29 printed on trace 14 in Fig. 2 and Fig. below; See Col. 2, Lines 55-65; Col. 3, Lines 10-25), said first set of tracks comprising at least one first part (14 in fig. 2 has first part inductance 46 in Fig. 4 and Fig. below; See Col. 2, Lines 55-65; Col. 3, Lines 10-25) having a first inductance and at least one second part (14 in fig. 2 and Fig. below has second part inductance 42 in Fig. 4 and Fig. below; See Col. 2, Lines 55-65; Col. 3, Lines 10-25) having a second inductance, the first part and the second part being arranged so that the total inductance of the device is lower than each of the first inductance and the second inductance (inductance cancels each other, therefore total inductance is less than any part of inductance; See Col. 3, Lines 6-12 and Lines 20-25).

    PNG
    media_image2.png
    412
    882
    media_image2.png
    Greyscale



Regarding Claim 2, Guo teaches the device as claimed in claim 1, wherein when the first part and the second part of said at least one first set of tracks are mounted on the same conductive layer of the printed circuit (all parts are in same 
Regarding Claim 3, Guo teaches the device as claimed in claim 1, wherein the printed circuit comprises at least two superposed conductive layers (printed circuit board 40 has two layers 48 and 52 in Fig. 4; See Co. 3, Lines 13-26), and when each of the first part and the second part is mounted on one of the two conductive layers (46 and 42 are mounted on 52 and 48 in fig. 4; See Co. 3, Lines 13-26), the shape of the first part and the shape of the second part are identical and superposed (shaper of 46 and 42 are identical and superposed in Fig. 4).
Regarding Claim 4, Guo teaches the device as claimed in claim 1, wherein the first set of tracks comprises at least one zigzag-shaped track having at least two arms (arms 46 and 42 in Fig. 4; See Col. 3, Lines 15-20), each defining two track portions extending parallel to one another (arms 46 and 42 are parallel to each other in fig. 4; See Col. 3, Lines 15-20).
Regarding Claim 5, Guo teaches the device as claimed in the claim 4, wherein said two track portions are separated from one another by an insulating zone (48 and 52 are separated by insulating zone 40 in Fig. 4; See Col. 3, Lines 13-16).
Regarding Claim 6, Guo teaches the device as claimed in the claim 5, wherein when the track is in the form of a thickness of conductive material (48/52 in Fig. 4 are conductive and has thickness; See Col. 3, Lines 13-26), said insulating zone is in the form of a slot formed along said track (40 in Fig. 4 is insulating and forms along 48/52 wit track; See Col. 3, Lines 10-30).
Regarding Claim 8, Guo teaches an electronic control unit (See Col. 2, Lines 49-52) of a plurality of injectors of a vehicle, said electronic control unit (See Col. 3, Lines 40-50) comprising at least one electronic board (PCB 27 in Fig. 2; See Col. 2, Lines 55-60), said electronic board comprising a control module (27 has 20 in fig. 2; See Col. 2, Lines 55-60), a voltage converter (switch 26 in Fig. 1 is converter as it provides 12 volt; See Col. 2, Lines 30-35 and Lines 49-52), a supply capacitor (FET 24 in fig. 1 is supply capacitor as FET has ate capacitor; See Col. 2, Lines 45-50) and a drive module (FET driver 12 in fig. 1; See Col. 2, Lines 45-52) for the injectors (See Col. 3, Lines 40-50), said control module being configured to control the drive module (control module 20 controls 12 in fig. 1; See Col. 2, Lines 45-52) so that said drive module controls the injectors from a control current supplied by the converter (switch 26 is converter; See Col. 2, Lines 49-52) via the supply capacitor (See Col. 2, Lines 45-55), said electronic board comprising at least one measuring device (18 in fig. 1) as claimed in claim 1 in order to determine the intensity of the current flowing through the supply capacitor (See Col. 3, Lines 1-20).

    PNG
    media_image3.png
    818
    897
    media_image3.png
    Greyscale

Regarding Claim 9, Guo teaches the electronic control unit (See Col. 2, Lines 49-52) as claimed in claim 8, wherein when the supply capacitor (FET 24 in fig. 1 is supply capacitor as FET has ate capacitor; See Col. 2, Lines 45-50) has two terminals (See Fig. below) and the electronic board (Fig. 1 has PCB 27 in fig. 2) comprises a negative potential connector (the terminal of 24 is connected to 14 and 18 is negative potential connector terminal; See Col. 2, Lines 58-67) electrically connected to one of the terminals of the supply capacitor (See Fig. below) and a positive potential connector (the terminal of 24 is connected to blower motor 12 is positive potential connector terminal as it supplies positive 12 volt to blower motor 12; See Col. 2, Lines 30-40) electrically connected to the other of the terminals of the supply capacitor (See Fig. below), said measuring device (18 in fig. 1) is electrically connected to the supply capacitor (See Fig. below) at the negative potential connector (See Fig. below) in order to measure the intensity of the current flowing through the supply capacitor (See Col. 3, Lines 1-10).

    PNG
    media_image4.png
    831
    912
    media_image4.png
    Greyscale

Regarding Claim 10, Guo teaches the motor vehicle comprising a plurality of injectors (27 carries plurality of FET drivers and drivers are injectors; See Col. 3, Lines 40-50) and at least one electronic control unit (See Col. 3, Lines 40-50) as claimed in claim 9.
Regarding Claim 11, Guo teaches the device as claimed in claim 2, wherein the first set of tracks comprises at least one zigzag-shaped track having at least two arms (arms 46 and 42 in Fig. 4; See Col. 3, Lines 15-20), each defining two track portions extending parallel to one another (arms 46 and 42 are parallel to each other in fig. 4; See Col. 3, Lines 15-20).
Regarding Claim 12, Guo teaches the device as claimed in claim 3, wherein the first set of tracks comprises at least one zigzag-shaped track having at least two arms (arms 46 and 42 in Fig. 4; See Col. 3, Lines 15-20), each defining two track portions extending parallel to one another (arms 46 and 42 are parallel to each other in fig. 4; See Col. 3, Lines 15-20).
Regarding Claim 14, Guo teaches an electronic control unit (See Col. 2, Lines 49-52) of a plurality of injectors of a vehicle, said electronic control unit (See Col. 3, Lines 40-50) comprising at least one electronic board (PCB 27 in Fig. 2 and Fig. below; See Col. 2, Lines 55-60), said electronic board comprising a control module (27 has 20 in fig. 2 and Fig. below; See Col. 2, Lines 55-60), a voltage converter (switch 26 in Fig. 1 is converter as it provides 12 volt; See Col. 2, 

    PNG
    media_image3.png
    818
    897
    media_image3.png
    Greyscale

Regarding Claim 15, Guo teaches an electronic control unit (See Col. 2, Lines 49-52) of a plurality of injectors of a vehicle, said electronic control unit (See Col. 3, Lines 40-50) comprising at least one electronic board (PCB 27 in Fig. 2; See Col. 2, Lines 55-60), said electronic board comprising a control module (27 has 20 in fig. 2; See Col. 2, Lines 55-60), a voltage converter (switch 26 in Fig. 1 is converter as it provides 12 volt; See Col. 2, Lines 30-35 and Lines 49-52), a supply capacitor (FET 24 in fig. 1 is supply capacitor as FET has ate capacitor; See Col. 2, Lines 45-50) and a drive module (FET driver 12 in fig. 1; See Col. 2, Lines 45-52) for the injectors (See Col. 3, Lines 40-50), said control module being configured to control the drive module (control module 20 controls 12 in fig. 1; See Col. 2, Lines 45-52) so that said drive module controls the injectors from a control current supplied by the converter (switch 26 is converter; See Col. 2, Lines 49-52) via the supply capacitor (See Col. 2, Lines 45-55), said electronic board comprising at least one measuring device (18 in fig. 1) as claimed in claim 3 in order to determine the intensity of the current flowing through the supply capacitor (See Col. 3, Lines 1-20).

    PNG
    media_image3.png
    818
    897
    media_image3.png
    Greyscale

Regarding Claim 16, Guo teaches an electronic control unit (See Col. 2, Lines 49-52) of a plurality of injectors of a vehicle, said electronic control unit (See Col. 3, Lines 40-50) comprising at least one electronic board (PCB 27 in Fig. 2 and Fig. below; See Col. 2, Lines 55-60), said electronic board comprising a control module (27 has 20 in fig. 2 and Fig. below; See Col. 2, Lines 55-60), a voltage converter (switch 26 in Fig. 1 is converter as it provides 12 volt; See Col. 2, Lines 30-35 and Lines 49-52), a supply capacitor (FET 24 in fig. 1 is supply capacitor as FET has ate capacitor; See Col. 2, Lines 45-50) and a drive module (FET driver 12 in fig. 1; See Col. 2, Lines 45-52) for the injectors (See Col. 3, Lines 40-50), said control module being configured to control the drive module (control module 20 controls 12 in fig. 1; See Col. 2, Lines 45-52) so that said drive module controls the injectors from a control current supplied by the converter (switch 26 is converter; See Col. 2, Lines 49-52) via the supply capacitor (See Col. 2, Lines 45-55), said electronic board comprising at least one measuring device (18 in fig. 1) as claimed in claim 4 in order to determine the intensity of the current flowing through the supply capacitor (See Col. 3, Lines 1-20).

    PNG
    media_image3.png
    818
    897
    media_image3.png
    Greyscale

Regarding Claim 17, Guo teaches an electronic control unit (See Col. 2, Lines 49-52) of a plurality of injectors of a vehicle, said electronic control unit (See Col. 3, Lines 40-50) comprising at least one electronic board (PCB 27 in Fig. 2 and Fig. below; See Col. 2, Lines 55-60), said electronic board comprising a control module (27 has 20 in fig. 2 and Fig. below; See Col. 2, Lines 55-60), a voltage converter (switch 26 in Fig. 1 is converter as it provides 12 volt; See Col. 2, Lines 30-35 and Lines 49-52), a supply capacitor (FET 24 in fig. 1 is supply capacitor as FET has ate capacitor; See Col. 2, Lines 45-50) and a drive module (FET driver 12 in fig. 1; See Col. 2, Lines 45-52) for the injectors (See Col. 3, Lines 40-50), said control module being configured to control the drive module (control module 20 controls 12 in fig. 1; See Col. 2, Lines 45-52) so that said drive module controls the injectors from a control current supplied by the converter (switch 26 is converter; See Col. 2, Lines 49-52) via the supply capacitor (See Col. 2, Lines 45-55), said electronic board comprising at least one measuring device (18 in fig. 1) as claimed in claim 5 in order to determine the intensity of the current flowing through the supply capacitor (See Col. 3, Lines 1-20).

    PNG
    media_image3.png
    818
    897
    media_image3.png
    Greyscale

Regarding Claim 18, Guo teaches an electronic control unit (See Col. 2, Lines 49-52) of a plurality of injectors of a vehicle, said electronic control unit (See Col. 3, Lines 40-50) comprising at least one electronic board (PCB 27 in Fig. 2 and Fig. below; See Col. 2, Lines 55-60), said electronic board comprising a control module (27 has 20 in fig. 2 and Fig. below; See Col. 2, Lines 55-60), a voltage converter (switch 26 in Fig. 1 is converter as it provides 12 volt; See Col. 2, Lines 30-35 and Lines 49-52), a supply capacitor (FET 24 in fig. 1 is supply capacitor as FET has ate capacitor; See Col. 2, Lines 45-50) and a drive module (FET driver 12 in fig. 1; See Col. 2, Lines 45-52) for the injectors (See Col. 3, Lines 40-50), said control module being configured to control the drive module (control module 20 controls 12 in fig. 1; See Col. 2, Lines 45-52) so that said drive module controls the injectors from a control current supplied by the converter (switch 26 is converter; See Col. 2, Lines 49-52) via the supply capacitor (See Col. 2, Lines 45-55), said electronic board comprising at least one measuring device (18 in fig. 1) as claimed in claim 6 in order to determine the intensity of the current flowing through the supply capacitor (See Col. 3, Lines 1-20).

    PNG
    media_image3.png
    818
    897
    media_image3.png
    Greyscale

Regarding Claim 19, Guo teaches an electronic control unit (See Col. 2, Lines 49-52) of a plurality of injectors of a vehicle, said electronic control unit (See Col. 3, Lines 40-50) comprising at least one electronic board (PCB 27 in Fig. 2 and Fig. below; See Col. 2, Lines 55-60), said electronic board comprising a control module (27 has 20 in fig. 2; See Col. 2, Lines 55-60), a voltage converter (switch 26 in Fig. 1 is converter as it provides 12 volt; See Col. 2, Lines 30-35 and Lines 49-52), a supply capacitor (FET 24 in fig. 1 is supply capacitor as FET has ate capacitor; See Col. 2, Lines 45-50) and a drive module (FET driver 12 in fig. 1; See Col. 2, Lines 45-52) for the injectors (See Col. 3, Lines 40-50), said control module being configured to control the drive module (control module 20 controls 12 in fig. 1; See Col. 2, Lines 45-52) so that said drive module controls the injectors from a control current supplied by the converter (switch 26 is converter; See Col. 2, Lines 49-52) via the supply capacitor (See Col. 2, Lines 45-55), said electronic board comprising at least one measuring device (18 in fig. 1) as claimed in claim 7 in order to determine the intensity of the current flowing through the supply capacitor (See Col. 3, Lines 1-20).

    PNG
    media_image3.png
    818
    897
    media_image3.png
    Greyscale


Regarding Claim 20, Guo teaches an electronic control unit (See Col. 2, Lines 49-52) of a plurality of injectors of a vehicle, said electronic control unit (See Col. 3, Lines 40-50) comprising at least one electronic board (PCB 27 in Fig. 2 and Fig. below; See Col. 2, Lines 55-60), said electronic board comprising a control module (27 has 20 in fig. 2 and Fig. below; See Col. 2, Lines 55-60), a voltage converter (switch 26 in Fig. 1 is converter as it provides 12 volt; See Col. 2, Lines 30-35 and Lines 49-52), a supply capacitor (FET 24 in fig. 1 is supply capacitor as FET has ate capacitor; See Col. 2, Lines 45-50) and a drive module (FET driver 12 in fig. 1; See Col. 2, Lines 45-52) for the injectors (See Col. 3, Lines 40-50), said control module being configured to control the drive module (control module 20 controls 12 in fig. 1; See Col. 2, Lines 45-52) so that said drive module controls the injectors from a control current supplied by the converter (switch 26 is converter; See Col. 2, Lines 49-52) via the supply capacitor (See Col. 2, Lines 45-55), said electronic board comprising at least one measuring device (18 in fig. 1) as claimed in claim 12 in order to determine the intensity of the current flowing through the supply capacitor (See Col. 3, Lines 1-20).

    PNG
    media_image3.png
    818
    897
    media_image3.png
    Greyscale


Claim Rejections - 35 USC § 103

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Guo in view of TENG et al. (Pub No. US 2014/0084955 A1; hereinafter Teng).
Regarding Claim 7, Guo teaches the device as claimed in the claim 6, Guo further teaches wherein slots have  width (See Col. 3, Lines 1-10),
Guo is silent about wherein said slot has a width of less than 0.2 mm.
Teng teaches wherein said slot has a width of less than 0.2 mm (width of trace is 100 micron which is less than .2mm; See [0005]).

Regarding Claim 13, The device as claimed in claim 6, Guo further teaches wherein slots have  width (See Col. 3, Lines 1-10),
Guo is silent about wherein said slot has a width of less than 130 microns.
Teng teaches wherein said slot has a width of less than 0.2 mm (width of trace is 100 micron which is less than .130 micron; See [0005]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of Guo by using slot has a width of less than 130 micron, as taught by Teng in order to limit the density of layout (Teng; [0005]).

Conclusion


	a. McCune et al. (Patent No. US 10,348,256 B2) discloses FET has gate capacitor.
	b. YATABE et al. (Pub No. US 2017/0018351 A1) discloses Inductor and Printed Circuit Board.
	c. CHOI et al. (Pub No. US 2017/0310367 A1) discloses Electronic Device for transmitting Electromagnetic Wave.

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZANNATUL FERDOUS whose telephone number is (571)270-0399. The examiner can normally be reached Monday through Friday 8am to 5pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phan Huy can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent 





/ZANNATUL FERDOUS/Examiner, Art Unit 2867                                                                                                                                                                                                        

/CHRISTOPHER P MCANDREW/Primary Examiner, Art Unit 2858